Title: From Thomas Jefferson to James Breckenridge, 9 April 1822
From: Jefferson, Thomas
To: Breckenridge, James


 General
Monticello
Apr. 9. 22.
Your favor of Mar. 28. was recieved on the 7th inst. we failed in having a Quorum on the 1st. mr Johnson and Genl Taylor were laboring for Lithgow in Richmond, and mr Madison was unwell. on the score of business it was immaterial, as there was not a single measure to be proposed. the loss was of the gratification of meeting in society with those whom we esteem. this is the valuable effect of our semi-annual meetings, jubilees, in fact, for feasting the mind & fortuning the best affections of the heart towards those who merit them.The 4. rows of buildings of accomodation are so nearly compleated, that they are certain of being entirely so in the course of the summer, & our funds, as you have seen stated in our last Report, are sufficient to meet the expence, except that the delays in collecting the arrears of subscriptions oblige us to borrow temporarily from this year’s annuity, which, according to that Report, had another destination. these buildings done, we are to rest on our oars and passively await the will of the legislature. our future course is a plain one. we have proceeded from the beginning on the sound determination to finish the buildings before opening the institution; because, once opened, all it’s funds will be absorbed by Professor’s salaries Etc. and nothing remain ever to finish the buildings. and we have thought it better to begin 2. or 3. years later, in the full extent proposed than to open, and go on for ever, with a half-way establishment. of the wisdom of this proceeding, and of it’s greater good to the public finally, I cannot a moment doubt. our part then is to pursue with steadiness what is right, turning neither to right nor left for the intrigues or popular delusions of the day, assured that the public approbation will in the end be with us. the councils of the legislature, at their late session were poisoned unfortunately by the question of the seat of government, and the consequent jealousies of our views in erecting the large building still wanting. this lost us some friends who feel a sincere interest in favor of the University but a stronger one in the question respecting the seat of government. they seem not to have considered that the seat of the government and that of the University are incompatible with one another that if the former were to come here, the latter must be removed. even Oxford and Cambridge placed in the middle of London they would be deserted as seats of learning, and as proper places for training youth. these groundless jealousies, it is to be hoped, will be dissipated by sober reflection, during the separation of the members, and they will percieve, before their next meeting, that the larger building, without which the institution cannot proceed, has nothing to do with the question of the seat of government. if however the ensuing session should still refuse their patronage, a 2d or a 3d will think better, and result finally on fulfulling the object of our aim, the securing to our country a full and perpetual institution for all the useful sciences, one which will restore us to our former station in the confederacy. it may be a year or two later indeed; but it will replace us in full grade, and not leave us among the mere subalterns of the league. patience and steady perseverance on our part will secure the blessed end. if we shrink, it is gone for ever. our autumnal meeting will be interesting. the question will be whether we shall relinquish the scale of a real University, the rallying center of the South and the West, or let it sink to that of a common academy. I hope you will be with us, and give us the benefit of your firm and enlarged views. I am not at all disheartened with what has past, nor disposed to give up the ship. we have only to lie still, to do and say nothing and firmly avoid opening. the public opinion is advancing. it is coming to our aid, and will force the institution on to consummation. the numbers are great, and many from great distances, who visit it daily as an object of curiosity. they become strengthened if friends, converted if enemies, and all loud and zealous advocates, and will shortly give full tone to the public voice. our motto should be ‘be not wearied with well-doing.’ accept the assurance of my affectionate friendship and respect.Th: Jefferson